Citation Nr: 1422489	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 2003 until June 2010.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2012, the Veteran and his wife offered testimony in support of this claim at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

For the period of the appeal, the evidence fails to demonstrate that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).  



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As the February 2011 rating decision granted service connection for PTSD, the Veteran's initial rating claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning "downstream" disability-rating elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  As the RO issued an appropriate SOC in April 2011 addressing the increased rating claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Huston v. Principi, 17 Vet. App. 195 (2003).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  

The Veteran was afforded and adequate VA examination in February 2011.  The examiner reviewed the relevant medical history and provided opinions with supporting rationale and citation to the evidence.  

The Board recognizes that the VA examination report is now in excess of two years old.  The duty to assist does not require a claim to be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined.  The Veteran does not contend otherwise.  

Finally, the Board finds that the Veteran's June 2012 Travel Board hearing complies with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issue as listed above was identified and fully explained.  Information was elicited from the Veteran and his wife concerning the nature and severity of his PTSD.  

VA's duties to notify and assist have been met, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





II.  Increased Rating

Disability evaluations are determined by the application of the VA's schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found- a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  Under this formula, the Veteran is currently rated at 30 percent for his PTSD, which is specifically categorized under DC 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity sue to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands;  impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, DCs 9411 (2013).  

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130  indicates that the listed symptoms are not intended to constitute an exhaustive list. Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130 . Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.  

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown  , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

As an initial matter, the Board recognizes that the Veteran is service-connected for a Traumatic Brain Injury (TBI).  However, as the February 2011 VA examiner specifically noted that there were no psychiatric symptoms, to include mood swings, anxiety, depression, or otherwise, endorsed as related to TBI, the Board need not address the relationship between the Veteran's TBI symptoms and his PTSD symptoms.  All his psychiatric symptoms will therefore be attributed to his PTSD.

Service treatment records show that the Veteran was treated in service for a psychiatric disorder.  In September 2006, the Veteran reported memory problems and stated that his disorder was having a negative effect on his family life.  In November 2007, he exhibited a guarded affect.  In September 2009, he exhibited decreased interest in usual activities, difficulty sleeping, and constricted affect.  At this time, the examiner assigned a GAF score of 70, indicating mild symptoms.  In October 2009, the Veteran reported feeling sadness, low energy extreme irritability, and loss of sexual interest.  The examiner assigned a GAF score of 60, indicating moderate symptoms.  

At a February 2011 VA examination, the examiner noted that the Veteran received treatment for his PTSD in service.  The examination report shows that the Veteran was doing well at work and enjoyed his job.  The examiner noted normal psychomotor function, well organized thinking, no hallucinations, delusions, or obsessive thoughts, and normal speech, impulse control and judgment.  He also noted that the Veteran reported no panic attacks but that he did report occasional outbursts, short term memory problems, and a decrease in work efficiency during times of stress.  The examiner assigned a GAF score of 56, indicating moderate symptoms, and concluded that the Veteran's PTSD had no effect on his social functioning.  

In his June 2012 hearing, the Veteran reported a stagnant emotional state, lack of motivation, loss of short term memory, difficulties with intimacy, panic attacks when not using his sleep medication, and difficulty interacting with others at work.  His wife testified that the Veteran displays impaired judgment and has limited interaction with the family.  

Based on the evidence of record, the Board concludes that a rating in excess of 50 percent is not warranted, as reduced reliability and productivity have not been shown.  While the Veteran's symptoms, such as short term memory loss, panic attacks when not medicated, and risky behavior, are recognized, there is no indication that they have resulted in actual social or occupational impairment.  To the contrary, the Veteran continues to be employed, and he has maintained a relatively stable family life.  Moreover, the VA mental health examination does not indicate symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once per week, impaired judgment, or real difficulty in establishing effective social relationships.  

The Board full realizes that the presence of certain symptoms is not necessarily determinative. These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The in-service treatment records and VA examination report, and even the Veteran's lay description of his PTSD, were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  Rather, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task.  In other words, when viewing the evidence in its totality, a rating in excess of 30 percent is not warranted on these bases.  

The Board has also considered the Veteran's GAF scores.  The Veteran's relatively mild symptoms are most consistent with GAF in the range of 61-70, as he has not displayed "moderate" symptoms such as odd speech, nor has he shown "moderate" difficulty in social or occupational functioning.  The Board does not find that these types of symptoms are sufficiently severe as to warrant a rating in excess of 30 percent.  

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this regard, the Veteran and his wife are competent to report on factual matters of which they have first-hand knowledge, e.g. psychiatric symptomatology including anger outbursts and disruptions of mood.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There is also no reason to question their credibility at this juncture.  However, while the Board may consider the subjective statements of the Veteran and his family regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473   (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").  Even considering the lay statements from the Veteran and his family, the totality of the evidence still fails to support the assignment of a 50 percent rating for PTSD.

For the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 30 percent for PTSD must be denied. The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based upon consideration of applicable rating provisions. It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's PTSD disability could not be contemplated adequately by the applicable schedular rating criteria discussed above. 

Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's psychiatric disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disabilities.  The Board has considered lay and medical evidence indicating that the Veteran's service-connected disabilities occasionally interfere with his occupation.  However, the Board notes that these statements do not indicate that the Veteran is unemployable.  To the contrary, the evidence of record shows that the Veteran continues to be employed; therefore, the evidence does not meet the threshold rendering entitlement to TDIU part and parcel of the initial rating claim now before the Board.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


